FILED
                                       UNITED STATES DISTRICT COURT                                         APR 3 0 2012
                                       FOR THE DISTRICT OF COLUMBIA                                 Clerk, U.S. District & Bankruptcy
                                                                                                   Courts for the District of Columbia

                                                        )
         Thomas Pressley,                               )
                                                        )
                 Plaintiff,                             )
                                                        )
                         v.                             )
                                                        )
                                                                 Civil Action No.
                                                                                          12 0684
         Leroy M. Fykes,                                )
                                                        )
                 Defendant.                             )
                                                        )


                                             MEMORANDUM OPINION

                 This matter is before the Court on plaintiff's pro se complaint and application to proceed

         in forma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

         of subject matter jurisdiction.

                 The subject matter jurisdiction of the federal district courts is limited and is set forth

         generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

         only when a "federal question" is presented or the parties are of diverse citizenship and the

         amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

         plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

         plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

                 Plaintiff, a District of Columbia resident, sues a Conservator appointed by a judge of the

         Superior Court of the District of Columbia, who also resides in the District. Plaintiff seeks an

         accounting of money that was disbursed to defendant apparently on plaintiff's behalf. The

         instant complaint neither presents a federal question nor provides a basis for diversity jurisdiction

         because the parties are not of diverse citizenship. Plaintiff's recourse lies, if at all, in the

     I
~~
Superior Court of the District of Columbia, presumably in the Probate Division. A separate

Order of dismissal accompanies this Memorandum Opinion.




                 ~
                                              ~\)Ala.-~
                                           United States District Judg
Date: April   'JS , 2012




                                               2